DETAILED ACTION
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, and 22, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravishankar (US 8,744,856). 

Regarding claims 1 and 22, Ravishankar discloses a system for language object learning that enables a learner to parse a target language object into phonemes and be evaluated thereon, wherein said object is pronounced by the user and the pronunciation is evaluated by the system using ASR. See col. 5:58 – col. 6:9.

Regarding claim 14, Ravishankar discloses wherein the phonemes can be presented in different colors. See col. 6: 10-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6, 8-9, 13, 18, and 20-21, are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 8,744,856) in view of Kadar et al. (US 9,378,650). 

Regarding claims 2, 6, Ravishankar discloses words for pronunciation, but does not disclose buttons for selection. However, this is established regarding GUI based language training systems, as is disclosed by Kadar in fig. 2 (note the selection buttons). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ravishankar system, in order to accommodate convenient GUI navigation. 

Regarding claims 8-9, Ravishankar does not disclose selection of a button to view a target word, or a word search. However, these are established concepts regarding language training, as is disclosed by Kadar in col. 4: 15-20 (each category selected has target words which will be displayed) and col. 4: 50-55 (word search). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ravishankar invention, in order to provide relevant learning content.

Regarding claim 13, Ravishankar does not disclose wherein the system keeps track of user progress, percent correct, and no longer presents material after the user has performed correctly a certain number of times. However, this is established with regard to language training systems, as is disclosed by Kadar in col. 10: 40-55. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider with the Ravishankar system, in order to provide effective educational content. 

Regarding claim 18, Ravishankar does not disclose building a dictionary with word attributes obtained from external systems. However, this is established with regard to learning systems, as is disclosed by Kadar in col. 11: 15-25. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider with the Ravishankar system, in order to provide effective educational content.  

Regarding claims 20-21, Ravishankar does not disclose wherein the sound clips are derived from AV from a native speaker, and presented in short clips. However, these are established concepts of language training systems, as is disclosed by Kabar in col. 6: 8-15 (native pronunciation) and col. 5: 30-40 (a sentence is reasonably 3-15 words). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ravishankar invention, in order to provide relevant learning content.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 8,744,856) in view of Terpstra et al. (US 2013/0273511).

Regarding claim 3, Ravishankar does not disclose wherein the phonemes are sorted into a chart of related phonmes. However, Terpstra discloses this concept in fig. 3. It would have been obvious to one of ordinary skill in the art at the time of applicant/s filing, to consider this with the Ravishankar system, in order to provide relevant learning content. The use of buttons for selection would be obvious as per Kadar. 

Regarding claim 5, Ravishankar does not disclose example word buttons next to the phenomes However, this is commonly established, as is disclosed by Terpstra in fig. 4. It would have been obvious to one of ordinary skill in the art at the time of applicant/s filing, to consider this with the Ravishankar system, in order to provide relevant learning content.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 8,744,856).

Regarding claim 4, Ravishankar does not disclose using the IPA. However, this is established, as the IPA is a commonly used reference, as is disclosed by the very fact that it is referenced by name in the claims and specification. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to consider the IPA with the Ravishankar invention, in order to provide consistent education. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 8,744,856) and Shimaj (US 2021/0398518).

Regarding claims 7, Ravishankar does not disclose selection of a button to view the next correct phoneme. However, these are all established concepts regarding language training, as is disclosed by Shamaj in paragraph 0117-0118. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ravishankar invention, in order to provide relevant learning content.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 8,744,856) and Winkler (US 2005/0048450).

Regarding claim 10, Ravishankar does not disclose selection of a button to view a target word, or a word search, or wherein multiple pronunciations are presented. However, this is an established concepts regarding language training, as is disclosed by Winkler in paragraph 0265. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ravishankar invention, in order to provide relevant learning content.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 8,744,856) and Meyer et al. (US 8,949,128).

Regarding claims 11-12, Ravishankar does not disclose selection of a gender and dialect for the speaker. However, this is established with language training systems, as is disclosed by Meyer in col. 19: 38-50. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ravishankar invention, in order to provide relevant learning content.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 8,744,856) and Luke et al. (US 2015/0104762).

Regarding claim 15, Ravishankar does not disclose wherein rarely following phonemes are deemphasized. However, emphasis and deemphasis of answers is an established practice, as is disclosed by Luke in paragraph 0179. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ravishankar invention, in order to provide relevant learning content.

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 8,744,856) and Lynch (US 2015/0235564).

Regarding claims 16-17, Ravishankar does not disclose group statistics for performance and time. However, this is established with regard to education systems, as is disclosed by Lynch in paragraph 0077. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ravishankar invention, in order to provide relevant learning content.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 8,744,856) and Zhang et al. (US 2015/0187227).

Regarding claim 19, Ravishankar does not disclose tDCS. However, this is established for learning, as is disclosed by Zhang in paragraph 0003. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ravishankar system, in order to provide learning stimulation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715